 

a

Case 19-22793 Doc 1

 
    

Fill in this information to?

United States Bankruptcy Court for the:

' RQ. humo nan.

Case number (if known):

 

 

District of MARYLAND

 

A Chapter 7
() Chapter 11

Chapter 12
QO) Chapter 13

 

Official Form 101

1-22193

   
 

apter you are filing under.

Filed 09/25/19 Page 1 of 58

   
 

C) Check if this is an
amended filing

7 0 (4349S

Voluntary Petition for Individuals Filing for Bankruptcy 42117

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a

joint case—and in joint cases, these forms use you to
the answer would be yes if either debtor owns
Debtor 2 to distinguish between them. In joint cases, one of the spouses must repo!

same person must be Debfor 1 in all of the forms.

Be as complete and accurate as possible. ff two married peo

ask for information from both debtors. For example, if a form asks, “Do you own a car,”
a car. When information is needed about the spouses separately, the form uses Debtor 1 and
rt information as Debtor 1 and the other as Debtor 2. The

ple are filing together, both are equally responsible for supplying correct

information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

Identity Yourself

4. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or

passport).

Bring your picture
identification to your meeting
with the trustee.

 

 

 

About Debtor 4: About Debtor 2 (Spouse Only in a Joint Case):
Mesfin
First name First name
Middle name Middle name
Tadesse
Last name Last name

Suffix (Sr., Jr. H, tli)

Suffix (Sr., dr., ff, iH)

 

2. All other names you

 

 

 

 

 

 

 

 

have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XK HK = HONG WK MHL
number or federal OR OR
Individual Taxpayer 9
Identification number MK OK 9x - xx
(ITIN)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

Case 19-22793 Doc 1

 

NE EE

 

Filed 09/25/19 Page 2 of 58

 

 

Debtor 4 Mesfin Tadesse Case number (# kown)__
Firet Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names

Wh | have not used any business names or EINs.

C2 i have not used any business names or EINs.

 

 

 

and Employer

identification Numbers

(EIN) you have used in

the last 8 years Business name Business name

Include trade names and

doing business as names Business name Business name
x NOT
nN nN OTT

8. Where you live if Debtor 2 lives at a different address:

6596 Meadowfield Ct

 

Number Street

Number Street

 

 

 

Elkridge MD (21075

City State ZIP Code City State ZIP Code
Howard

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

6596 Meadowfield Ct
Number Street

ff Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

P.O. Box P.O. Box
Elkridge MD 21075
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:
this district to file for
bankrupt 2 over the last 180 days before filing this petition, Over the fast 180 days before filing this petition,
cy | have lived in this district longer than in any } have fived in this district tonger than in any
other district. other district.
CQ) I have another reason. Explain. (Ct have another reason. Expiain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 2

 

 
 

 

Case 19-22793 Doc1 Filed 09/25/19 Page 3 of 58

Debtor 4 Mesfin Tadesse Case number (# known)
Feet Name Middle Neme Last Name

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you =—_or Bankruptcy (Form 2010). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under BY. Chapter 7

{) Chapter 11
C) Chapter 12
(ay Chapter 13

 

 

8. How you will pay the fee (Gi will pay the entire fee when I file my petition. Please check with the clerk’s Office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Q | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

 

4 | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

 

  

9. Have you filed for [No
bankruptcy within the : ;
last 8 years? CU Yes. district When Casenumber
MM/ DD /YYYY
District When Case number a
MM/ DD/YYYY
District When Case number ne
MM/ DD/YYYY
10. Are any bankruptcy [No
cases pending or being
filed by a spouse who is [Qves. petor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, ifknown__
MM /DD/YYYY
11. Do you rent your ‘No. Go to fine 12.
residence? "Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your

residence?

[SPXo. Go to tine 12.

[CY Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
 

Case 19-22793 Doc1 Filed 09/25/19 Page 4 of 58

Debtor 1 Mesfin Tadesse Case number (i known)
First Name Middle Name. Last Name

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor [WA No. Goto Part 4.
of any tull- or part-time —
business? [Dl yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a iorporation, partnership, or Number Sieat

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

to this petition. City State ZiP Code
Check the appropriate box to describe your business:
ICT Health Care Business (as defined in 11 U.S.C. § 101(27A))
[QI single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(Oo Stockbroker (as defined in 11 U.S.C. § 101(53A))
[CY commodity Broker (as defined in 14 U.S.C. § 101(6))
{d. None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. if you indicate that you are a smali business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B).
debtor? . No. tam not filing under Chapter 11.
For a definition of small
business debtor, see CQ) No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

QQ) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you own orhave any) WZ no

property that poses or is ;
alleged to pose a threat Cl Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
 

Case 19-22793 Doc 1

Debtor 1 Mesfin

Fast Name Middle Name

| ear s: Your Efforts to Receive a Briefing About Credit Counseling

Tadesse
Last Name

Case number (# sown)

Filed 09/25/19 Page 5 of 58

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 4:

You must check one:

4d | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and { received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C2 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QC) tam not required to receive a briefing about
credit counseling because of:

Q) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CQ] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried ta do so.

(2 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Wi t received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(C2 | certify that | asked for credit counseling
services from an approved agency, but was
unabie to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptey, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C3 1am not required to receive a briefing about
credit counseling because of:

C incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disabitity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Fiting for Bankruptcy page 5
 

Case 19-22793 Doc1 Filed 09/25/19 Page6 of 58

Debtor 1 Mesfin Tadesse

Case number (if known),
First Name Middle Name. Last Name

aac Answer These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

io No. Go to fine 16b.
Wd Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

A No. Go to line 16c.
[Cl Ves. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

47. Are you filing under
Chapter 7?

Do you estimate that after ww Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

 

Ld No. | am not filing under Chapter 7. Go to line 18.

  

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and No

administrative expenses a

are paid that funds will be C) Yes

available for distribution

to unsecured creditors?

 

    

 

48. How many creditors do {Ml 1-49 (ET 1,000-5,c00 [C2 25,001-50,000
you estimate that you ‘50-99 [CY 5,001-10,000 2 50,001-100,000
owe? 100-199 (CF 10,001-25,000 [CF More than 100,000

200-999 -

 

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

 

Ml $0-$50,000
(-1'$50,001-$100,000
IT $100,001-$500,000
(([7'$500,001-$1 million

_$50,001-$100,000
wl $100,001-$500,000
1 $500,001-$1 million

 
  
 

[CF '$1,000,001-$10 mition
(CJ $10,000,001-$50 million
C7 $50,000,001-$100 million
[C1'$100,000,001-$500 million

Os ,000,001-$10 million

=} $10,000,001-$50 million
(J $50,000,001-$100 million
{1'$100,000,001-$500 million

CJ $500,000,001-$1 billion

©) $1,000,000,001-$10 billion
(2 $10,000,000,001-$50 billion
C] More than $50 billion

(3 $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
U2 $10,000,000,001-$50 billion
() More than $50 billion

EXEER 2100 2s1ow
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. ! understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand making a false statement, concealing property, or obtaining money or property by fraud in connection

with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x Metin Toler «x

Signature of Debtor 1

oa joy {r6l4

 

Signature of Debtor 2
Executed on

Executed on
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
Case 19-22793 Doc1 Filed 09/25/19 Page7 of 58

 

 

 

 

 

 

Tadesse Case number (# know)
Middle Name Last Name
For you If you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the focal rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C2 No

[V }es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q1No

[V hes

Did pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
No

() Yes. Name of Person :
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

Signature of Debtor 1 Signature of Debtor 2
04] r¥ [2014
Date Date
MM/DD 1YYYY a MM/ DD /YYYY
Contact phone 646-F14-662F Contact phone
Celi phone Ss we &S GO Love Celt phone

 

Email address MNespinty w GB Yahoo. Ore 5 ssress

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

 

 
 

 

Case 19-22793 Doc1 Filed 09/25/19 Page 8 of 58

Fillin this information to identify your case

Debtor 1 Mesfin

First Name

 

Debtor 2
(Spouse, if filing} First Name Middle Nama Last Name

 

United States Bankruptcy Court for the: ro District of MARYLAND

Case number (2 Check if this is an
{if known) amended filing

  

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information —= 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. Hf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Tush Summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your assets

Value of what you own
_ 4. Schedule A/B: Property (Official Form 106A/B)
fa, Copy line 55, Total real estate, from Schedule A/B see sevssounstunertnestnseenesnnenvnseeeste $_0

1b. Copy line 62, Total personal property, from Schedule A/B ¢ 553

1c. Copy line 63, Total of all property on Schedule A/B wee $553

leds Summarize Your Liabilities
Your liabilities
Amount you owe

_ 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $000
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F oo... ecccsscsscssseresesenssessenes $_0

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EMF ............scsecesscsssecesseesere + § 33718

Your total liabilities $ 33718
taxis Summarize Your income and Expenses

_ 4. Schedule |: Your Income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule !.... sens $__0
_ 5, Schedule J: Your Expenses (Official Form 106.)

Copy your monthly expenses from line 22c of Schedule J $__1130

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
 

Case 19-22793 Doc1 Filed 09/25/19 Page 9 of 58

Debtor 4 Mesfin Tadesse Case number (# known)
First Name

 

Middie Narre Last Name

iZwue-we Answer These Questions for Administrative and Statistical Records

_ 6. Are you filing for bankruptcy under Chapters 7, 11, or 137

(a You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
es

| 7. What kind { of debt do you have?

 

i A Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpase.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(Cl Vour debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

   

 

. 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
; Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 0

 

 

 

 

9, Copy the following special categories of claims from Part 4, tine 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy tine 6a.) $_0

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) s_0
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $90
9d. Student loans. (Copy line 6f.) $__ 6
9e. Obligations arising out of a separation agreement or divorce that you did not report as 5 0

priority claims. (Copy line 6g.)

Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0
9g. Total. Add lines 9a through 9f. s 90

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
 

Case 19-22793 Doc1 Filed 09/25/19 Page 10 of 58

Fill in this information to identify your case and this filing

Debtori  _Mesfin
First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Pea ike Cr iettea of MARYLAND

Case number

 

Q Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

times Describe Each Residence, Building, Land, or Other Real Estate You Qwn or Have an Interest In

41. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

ba No. Go to Part 2.
1S} Yes. Where is the property?

 

 

 

 

 

 

 

 

What Is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home yee any aponbi cere on Eohediie D:
1.4. sant : tors ve Claims Secured by Property.
S ia W available, or —— Q Duplex or multi-unit building
2 Condominium or cooperative Current value of the Current value of the |
() Manufactured or mobile home entire property? portion you own?
and $ $
(2 investment property
- 2 timeshare Describe the nature of your ownership
City State ZIP Code QD othe interest (such as fee simple, tenancy by
r the entireties, or a life estate}, if known.
Who has an interest in the property? Check one.
C2 Debtor 1 onty
County CQ] pebtor 2 only
(2 Debtor 4 and Debtor 2 only CO check if this is community property

© Atteast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

 

 

 

 

 

 

 

What is the property? Check ail that apply. Do not deduct secured claims or.exemptions. Put
QO Single-family home Re amour of any secured eos on Sonodule D:
1.2. . seas tors Who. Have Claims Secured by Property.
Street address, if available, or other description O duplex or matt-unit building ee ote
(2 Condominium or cooperative Current value of the Current value of the |
(2 Manufactured or mobile home entire property? portion you own?
(J Land $ $
QO investment property
O Timeshare Describe the nature of your ownership
City State ZIP Code a interest (such as fee simple, tenancy by
Other the entireties, or a tife estate), if known.
Who has an interest in the property? Check one.
(2 Debtor 1 only
County C1 Debtor 2 only
(2 Debtor 4 and Debtor 2 only C) check if this is community property
(CI At least one of the debtors and another (see instructions)

Other information you wish to add about this Item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-22793 Doc1 Filed 09/25/19 Page 11 of 58

 

 

 

Debtor 1 Mesfin Tadesse Case number (ir known),
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured clainis or exemptions. Put
j hi the amount of any secured claims on Schedule D:
1.3, C1 Single-family home Creditors Who Have Claims Secured by Property.

Q) Duplex or multi-unit building
(J Condominium or cooperative
(1 Manufactured or mobile home

Street address, if available, or other description he
Current value of the Current value of the .

entire property? portion you own?

 

 

 

 

 

 

 

 

 

 

 

© Land $ $
(CJ investment property be
+ Describe the nature of your ownership
Ci State ZIP
ty Code 4 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest In the property? Check one.
QO pebtor 4 only
County C2 Debtor 2 only
CJ Debtor 1 and Debtor 2 only QO Check if this is community property
() Atleast one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0
you have attached for Part 1. Write that number here... cccesceeccscceeseusevcsesesescteccanscesecesersettensnertcacess >
[Fuse Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

: 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

IM No
(CT Yes

3.4. Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

lf you own or have more than one, describe here:

3.2. Make:
Model:
Year.
Approximate mileage:
Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
( Debtor 4 only

QD Debtor 2 only

CJ Debtor 1 and Debtor 2 only

CQ) Atleast one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
(2 Debtor 1 only

(2 pebtor 2 only

( Debtor 1 and Debtor 2 only

() Atteast one of the debtors and another

C] Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule 'D:
Creditors. Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

page 2
 

Case 19-22793 Doc 1

Case number (i known),

 

Who has an interest in the property? Check one.

 

Debtor 1 Mesfin Tadesse
First Name Middle Name
3.3. Make:
Model: {Q) Debtor 1 only
¥ Debtor 2 only
ear: ;

Approximate mileage:

Other information:

 

|

|

i
3.4. Make:

Model:

Year:

Approximate mileage:

Other information:

 

 

 

 

 
  

: Debtor 1 and Debtor 2 only
At least one of the debtors and another

Q Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

lO Debtor 4 only

(2 debtor 2 only

Debtor 1 and Debtor 2 only

| C0 At teast one of the debtors and another

 
  
  

C} Check if this is community property (see
instructions)

Filed 09/25/19 Page 12 of 58

Oo not deduct secured claims or: exemptions. Put
the amount of any secured claims ‘on Schedule D:

Creditors: Who Have Claims Secured by Property.
Current value of the Current value of the

entire property? portion you own?

$ $

Do. not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have.Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

_ 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

re) No
{CT Yes

4.1, Make:
Model:
Year:
Other information:

 

i
i
i
|
{
}
i
l

 

 

If you own or have more than one, list here:

4.2. Make:
Model:
Year.

Other information:

 

 

 

 

Who has an interest in the property? Check one.

C} Debtor 1 only

CQ bebtor 2 only

(2) Debtor 14 and Debtor 2 only

(2 At least one of the debtors and another

(] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q Debtor 1 onty

CJ Debtor 2 only

C] Debtor 1 and Debtor 2 only

(1) At least one of the debtors and another

Do not deduct secured claims or exemptions: Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured:by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put

the amount of any secured claims on Schedule D:
Creditors. Who Have Claims Secured by Property...
Current value ofthe Current value of the
entire property? portion you own?

 

 

C) Check if this is community property (see $ $
instructions)
5. Add the doilar value of the portion you own for all of your entries from Part 2, including any entries for pages 0
you have attached for Part 2. Write that number here >

Official Form 106A/B

Schedule A/B: Property

 

page 3
 

Case 19-22793 Doc1 Filed 09/25/19 Page 13 of 58

Debtor 1 Mesfin Tadesse Case number (# known)
First Nama Niddie Name Last Name

iziaecre Describe Your Personal and Household Items

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal! or equitable interest in.any of the following items? codon youoan?
Do-not deduct secured claims...
or exemptions.

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware
vd Yes. Describe......... ' Bed And Couch - Debtors Residence | $75
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
S$
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
. stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
ia No seein aetna titties nertans nis atancece ttn
[CY Yes. Desoribe.......... §
_ 9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical Instruments
Ww No - :
[UI Yes. Desoribe.......... §
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
f | No serene naanninintnntanaine tities nnn argue neither
{UI Yes. Deseribe........... §
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
fo No govern tnnaennnanennenanetisiiy ute nt eatin tint anne ee m4
[I Yes. Desoribe......... _ Clothing - Debtors Residence _ $200
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
i No —~ . sev wey
a Yes. Describe..........: Watch, Three Rings - Debtors Residence , $250
13. Non-farm animals
Examples: Dogs, cats, birds, horses
A No pesca ann i enenneanen te nunennnevenienee a 7 7
(OD ves. Describe.........., ' ¢
14. Any other personal and household items you did not already list, including any health aids you did not fist
a No - - _
ICT Yes. Give specific : $
information. seecnaneseneed ses crege spre soomaanenesiie ne peRme A eines ne ete asneanene venenatis Psi et ase eter vant son ate
: 15, Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ §25
for Part 3. Write that number here >

Official Form 106A/B Schedule A/B: Property page 4

 
Case 19-22793 Doc1 Filed 09/25/19 Page 14 of 58

Mesfin Tadesse Case number (known)
Fist Nome Niidale Name Tasi Name

 

 

 

 

“Do you.own or have any legal or equitable interest in any of the following? Current value of the
portion: you own?
Do.not deduct secured aims
or exemptions. ‘

16.Cash
: Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

YOS oo ceeeecscennseee Institution name:
17.1. Checking account: Money In Bank Account - 28.26 $28
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7, Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
a No
(Oy YES wescssssccssseee Institution or issuer name:
$
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
a No Name of entity: % of ownership:
[Cd Yes. Give specific % 5
information about
them % $
% $

 

Official Form 106A/B Schedule A/B: Property page 5

 
 

Case 19-22793 Doc1 Filed 09/25/19 Page 15 of 58

Debtor 1 Mesfin Tadesse Case number (# kom)
Firsi Name Middle Name Last Name

- 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

bd No

(CY ves. Give specific !ssuer name:
information about

 

 

 

_ 21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

(i No
IC) Yes. List each

account separately. Type of account: institution name:

401(k) or similar pian:

 

Pension plan:

 

IRA:

 

Retirement account:

Keogh:

 

Additional account:

 

Additional account:

Ff Ff Ff Ff F Ff wH

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

Ch VES occ ecetcesccseneeee Institution name or individual:
Electric:

 

Gas:

 

Heating oil:

 

rf &

Security deposit on rental unit:

 

 

Prepaid rent:

 

Telephone:

 

Water:

 

oo

 

Rented furniture:

 

Other:

rw

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

 

Issuer name and description:

 

 

Official Form 106A/B Schedule A/B: Property page 6
 

Case 19-22793 Doc1 Filed 09/25/19 Page 16 of 58

Debtor 1 Mesfin Tadesse Case number (# known)
First Name. Middie Name Last Name

 

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

i No

( VES oeeeeeeeresscteettenteernrrens Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property {other than anything listed in line 1), and rights or powers
exercisable for your benefit

Ii no

(. Yes. Give specific | :
information about them... i$

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

iv No
(Oo Yes. Give specific : i
information about them... §
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

Ri No

1) Yes. Give specific

 

information about them.... | $
Money or property owed to you? Current value of the
: portion you own?
Do not deduct secured
Claims. or exemptions.

28. Tax refunds owed to you

 

 

[OI Yes. Give specific information i Federal:
about them, including whether .
you already filed the retums : i State: $
and the tax years. .....0..2.. eee | :
: Local: $

 

_ 29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

NI No

a Yes. Give specific information.............. | :
‘ i | Alimony:

 

 

 

: $

Maintenance: $

| Support: $.

Divorce settlement: $.

Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
fr No
a Yes. Give specific information... | :

 

Official Form 106A/B Schedule A/B: Property page 7
 

Case 19-22793 Doc1 Filed 09/25/19 Page 17 of 58

Mesfin Tadesse Case number (# known)
First Name Middie Name Last Name

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

Zi No

tO Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

[Zi No

a Yes. Give specific information

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

(Ff No

IC Yes. Describe each claim...

 

 

q

_ 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

a No pone
a Yes. Describe each claim. ....................

 

' 35. Any financial assets you did not already list

IZ No

io Yes. Give specific information............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here > $ 28

 

 

 

 

tat! Describe Any Business-Related Property You Own or Have an interest in. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
[a No. Go to Part 6.
=) Yes. Go to fine 38.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned
a No .
[CQ Yes. Deseribe....... |
S

 

| 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

[Cl Yes. Describe...) ~— .

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 19-22793 Doc1 Filed 09/25/19 Page 18 of 58

Tadesse Case number (i known),
Middle Name Last Name

 

_ 40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

IW No

 

 

[Ol Yes. Describe....... —_ sg
41. Inventory
[CY Yes. Describe... $

 

42.interests in partnerships or joint ventures

IZ no

 

 

[= Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $

 

43. Customer lists, mailing lists, or other compilations
WI No
iQ Yes. Do your lists include personaily identifiable information (as defined in 11 U.S.C. § 101(41A))?

[O No

ICT Yes. Describe... r vest nonanmnannetnn anna

 

 

 

 

 

 

 

 

$
44. Any business-related property you did not already list
| No
O Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5, Write that number here >

 

 

 

 

izlaaste Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
tf you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
IM No. Go to Part 7.
[CY Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured claims
‘or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
a No
DY Ves weccecesssssceseseseee! ~ one ~
$

Official Form 106A/B Schedule A/B: Property page 9
 

Case 19-22793 Doc1 Filed 09/25/19 Page 19 of 58

Debtor 1 Mesfin Tadesse Case number (i known)
First Name Middle Name Last Name

48. Crops—either growing or harvested
a) No

(Cy Yes. Give specific !

information. ............ | $

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
-No

FOP 08 nse Os Oe .

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
pit | No se neces arwncnsernewnmer
[CY Yes. Give specific |

information.............. $

 

 

52. Add the doliar value of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number here >

 

 

 

‘lame Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

fe No ‘ sino

(Cy Yes. Give specific
information. ............

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here > $ 0

 

 

List the Totals of Each Part of this Form

 

. 55. Part 1: Total real estate, line 2 > $
’ 56. Part 2: Total vehicles, line 5 $
§25
57. Part 3: Total personal and household items, line 15 $
58. Part 4: Total financial assets, fine 36 $
59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $ 0

61, Part 7: Total other property not listed, line 54 +$ 0

62. Total personal property. Add lines 56 through 61. ....................

 

Copy personal property total > #3 553

 

63. Total of all property on Schedule A/B. Add line 55 + line 62. g 33

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
 

Case 19-22793 Doc1 Filed 09/25/19 Page 20 of 58

Fillin this information to identify your case:
cand

Debtor 1 Mesfin
First Narne

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

~—n) .
United States Bankruptcy Court for the 4 Wiistrict of MARYLAND

Case number () Check if this is an
{IT known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benofits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limite the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be fimited to the applicable statutory amount.

identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(2 You are claiming state and federai nonbankruptcy exemptions. 14 U.S.C. § 522(b)(3)
(C] You are claiming federal exemptions. 14 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line-on. - Current value of the. Amount of the exemption you.claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box foreach. exemption.
Schedule:A/B
Brief Clothing Courts & Jud. Proc.
et tion: $.200 Os TSO}
Line from Yi 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Watch, Three Rings 950 QO
description: § $ 1L.504(by1);
Line from {2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Bed Aad Couch
description: $75 Os 11-504(b\(4);
Line from Wi 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

2 No
CO Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C) No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1of __
Debtor 1 Mesfin
First Name

Case 19-22793 Doc1 Filed 09/25/19 Page 21 of 58

Tadesse

Case number (if known),

Middie Name Last Name

Flaws Additional Page

 

Brief description of the property and tine
on Schedule A/B that lists this property

Brief
description:
Line from

Schedule A/B-:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B;

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from
Schedule A/B:

Official Form 106C

Money In Bank Account

Current value of the’ Amount of the exemption you: claim Specific laws that allow exemption
portion you own

Copy the value from Check only one box for each exemption
Schedule A/B

$ 28.26 Os Commercial 15-6011;

 

Wd 100% of fair market vaiue, up to
any applicable statutory limit

5 Os

C2 100% of fair market value, up to
any applicable statutory limit

$ Os
( 100% of fair market value, up to
any applicable statutory limit

$ Os OT

 

CJ 100% of fair market value, up to
any applicable statutory limit

$ Qs

(2 100% of fair market value, up to
any applicable statutory limit

$ Os

(2 100% of fair market value, up to
any applicable statutory limit

$ Os

Q) 100% of fair market value, up to
any applicable statutory limit

$ Os
(2 100% of fair market value, up to
any applicable statutory limit

$ Os

C) 100% of fair market value, up to
any applicable statutory limit

$ Os

C2 100% of fair market value, up to
any applicable statutory limit

$ Os
( 100% of fair market value, up to
any applicable statutory limit

$ Os

(2) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt page___ of __
Case 19-22793 Doc1 Filed 09/25/19 Page 22 of 58

Fill it this information to identify your case:

Debtor 1 Mesfin {adese
First Nama Middla Name

Debtor 2
(Spouse, if filing) First Name Middie Nere

United States Bankruptcy Court for the: Baltic Hieg Diatict of Me. coma sale ack

C. ber
“irknown) ©) Check if this is an

amended filing

 

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do apy creditors have claims secured by your property?
al. No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
[LE Yes. Fil in ail of the information below.

‘tie List All Secured Claims

  
 
 

ColumnA
2. List all secured claims. If a creditor has more than one secured claim; list the creditor separately Amount of claim
for each claim. If more than one creditor has a particular claim, list the other. creditors in Part 2:
As-much as possible, list the claims in alphabetical order according to the creditor's name.

:

 

 

 

 

 

 

 

 

 

| 2.4] Describe the property that secures the claim: $ $ $
Greditor’s Name
Number Street
As of the date you file, the claim is: Check all that apply.
(2 Contingent
(2 unliquidated
City State ZIP Code u Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
(J Debtor 4 only Q An agreement you made (such as mortgage or secured
1 Debtor 2 only car lean)
C2 debtor 1 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic's lien)
2 Atleast one of the debtors and another (1 Judgment fien from a lawsuit

(2 other (including a right to offset)
Check if this claim relates to a
community debt

 

   

 

 

 

 

 

 

 

 

 

Date debt was incurred _ meee Tt eann.oSSt 4 digits of account number
Describe the property that secures the claim: $ $ $
Creditors Name i
Number Street |
As of the date you file, the claim is: Check ail that apply.
Q Contingent
Q) untiquiaated
City State” ZIP Code) isputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(2 Debtor 1 only Q An agreement you made (such as mortgage or secured
( Debtor 2 only car loan)
C1 Debtor 1 and Debtor 2 only (2 Statutory lien (such as tax lien, mechanic’s lien)
(C1 Atteast one of the debtors and another 2 Judgment tien from a laweuit

(3 other (including a right to offset)
() Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number oo

Add the dollar value of your entries in Column A on this page. Write that number here: 9

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page tof_
 

Case 19-22793 Doc1 Filed 09/25/19 Page 23 of 58

Fill in this information to identify your case:

Mesfin

First Name

Debtor 1

 

Middle Name

Debtor 2
(Spouse, if fifing) First Name

Wee
United States Bankruptcy Court for the: isa. \h-Serctor MARYLAND

 

Middle Nama Last Name

 

(CQ Check if this is an

 

 

 

Case number amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

 

| 4. Do any creditors have priority unsecured claims against you?
no. Go to Part 2.
(C} ves.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured. claim, list the creditor separately for each claim. For
: each claim listed, identify what type of claim itis. Ifa daim has both priority and nonpriority amounts, list that aim here and show both priority and
nonpriority amounts. As much as possible, list the claims in.alphabetical order according to the creditor's name. if you have-more than two priority.
unsecured claims, fill out the Continuation Page of Part 1. if more.than one creditor holds a particular claim, list the other .creditors.in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction beoklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits of accountnumber ss SF $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State _ZIP Code (Contingent
(2 Unliquidated
Who Incurred the debt? Check one. QO bis
QQ Debtor 1 only puted
OQ) Debtor 2 only Type of PRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only C2 Domestic support obligations
Atleast one of the d and Q Taxes and certain other debts you owe the government
C) Check If this claim is for a community debt. =) Giaims for death or personal injury while you were
is the claim subject to offset? intoxicated
O No C2 other. Specify
C2 Yes
2 Last 4 digits of accountnumber $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Gode O Untiquidated
Who incurred the debt? Check one. (2 Dispute
Q t only Type of PRIORITY unsecured claim:
QQ Debtor 2 only

Ql Debtor 4 and Debtor 2 only
(C) At least one of the debtors and another

(2 Check if this claim is for a community debt

Is the claim subject to offset?
CI No
Oves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

CJ Domestic support obligations

QQ) Taxes and certain other debts you owe the government

D2 Claims for death or personal injury while you were
intoxicated

QO) other. Specify

 

page 1of_
 

Case 19-22793 Doc1 Filed 09/25/19 Page 24 of 58

Debtor 1 Mesfin Tadesse Case number (i known)
First Name Middie Name Last Name

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

L] es

 

 

 

 

 

 

Last 4 digits of account number
Priority Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code (2 unliquidated
0 disputed
Who incurred the debt? Check one.
(3 Debtor 4 only Type of PRIORITY unsecured claim:

(2 Debtor 2 only
(2 debtor 1 and Debtor 2 onty
(C2 Atleast one of the debtors and another

C2 Domestic support obligations
QO Taxes and certain other debts you owe the government
(2 Claims for death or personal injury while you were

 

 

 

 

 

 

 

 

QO) Check if this claim is for a community debt intoxicated
C) other. Specify
Is the claim subject to offset?
0) No
C2 Yes
Last 4 digits of accountnumber ti $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
QO Contingent
City State ZIP Code Q) unliquidated
i Disputed
Who incurred the debt? Check one.
C) Debtor 4 only Type of PRIORITY unsecured claim:

(2 Debtor 2 only
(2 Debtor 1 and Debtor 2 only
UJ Atleast one of the debtors and another

C2] Domestic support obligations
Q Taxes and certain other debts you owe the government
CO) claims for death or personal injury while you were

 

 

 

 

 

 

 

C] Check if this claim is for a community debt intoxicated
2 other. Specify
fs the claim subject to offset?
C3 No
C2 Yes .
Last 4 digits of accountnumber iS $ $.
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
QO Contingent
Giy State” ZIP Code C) unliquidated
QO Disputed
Who incurred the debt? Check one.
C) debtor 1 only Type of PRIORITY unsecured claim:

C) Debtor 2 only
C) Debtor 4 and Debtor 2 only
CU Atleast one of the debtors and another

€) Domestic support obligations
) Taxes and certain other debts you owe the government
(CI Claims for death or personal injury while you were

 

 

C] Check #f this claim is for a community debt intoxicated
Q other. Specify
ts the claim subject to offset?
D No
Qyes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
 

Case 19-22793 Doc1 Filed 09/25/19 Page 25 of 58

Debtor 4 Mesfin Tadesse Case number (# mown)
First Name Middie Name Last Name

ieese List All of Your NONPRIORITY Unsecured Claims

 

3. ra any creditors have nonpriority unsecured claims against you?
id

4. No. You have nothing to report in this part. Submit this form to the court with your other schedules.
| Yes

a List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one

: nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim:it is. Do.not list claims already
included in-Part 1. if more than one.creditor holds a particular claim, {ist the other creditors in Part 3.1f you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a] Afni Last 4 digits of accountnumber
Nonpriofity Creditors Name $__ 300
Po Box 3097 When was the debt incurred? _12/2016
Number Street
Bloomington IL 61702
City ‘State ZiP Code As of the date you file, the claim is: Check ail that apply.
(2 Contingent
get
Who incurred the debt? Check one. OC unliquidated
4 debtor + only 2 disputes
Q) Debtor 2 only
CQ Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(C} Atieast one of the debtors and another C2 student toans
C2 Check if this claim is for a community debt Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? 2 Debts to pansion or profit-sharing plans, and other similar debts
No Gd Other. Specify_Medical
Cl) Yes
2] American Express Last 4 digits of account number $__ 457
Nonpriority Greditor’s Name When was the debt incurred? __12/31/1996_
Po Box 981537
Number Street
El Paso TX 79998 As of the date you file, the claim is: Check all that apply.
City . State aIP Cade CJ Contingent
Who incurred the debt? Check one. CQ) unliquidated
© debtor 1 only C1 bisputed
C1 Debtor 2 only ;
(2 Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CI At least one of the debtors and another CJ student toans
go me | Obligations arising out of a separation agreement or divorce
Check if this claim ts for a community debt that you did not report as priority claims
is the claim subject to offset? (2 Debts te pension or profit-sharing plans, and other simitar debts
2 No A Other. Specity_Credit Card
Q Yes
3 | Bank Of America Last 4 digits of accountnumber $5258
/ ‘ Creditors Name When was the debt incurred? 01/09/2014
Po Box 982238
Number Street
fi Paso TX Tes Sas — As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. O Contingent
4 C2 unliquidated
Debtor 1 only gO Disputed
0 Debtor 2 only
U1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
( Atleast one of the debtors and another
C} student loans
CO Check if this claim is for a community debt a Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
ne claim subject to offset? (2 Debts to pension or profit-sharing plans, and other similar debts
O Vee {A Other. Specify Credit Card

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Cialms page __ of
 

Debtor 1

Case 19-22793 Doc 1

Mesfin

Fast Name

Tadesse

Middle Name Last Name

Filed 09/25/19 Page 26 of 58

Case number (i known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

~ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4
Capital One Last 4 digits of account number ¢ 6068
Nonpriority Creditor’s Name
When was the debt incurred? _ 16/3/2013 __
Po Box 30281
As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130
City State ZiP Code O Contingent
© unliquidated
Who incurred the debt? Check one. C2 disputed
a Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 4 and Debtor 2 only C2 student loans
OJ Atleast one of the debtors and another OQ Obligations arising out of a separation agreement or divorce that
i you did not report as priority claims
(2 Check if this claim is for a community debt O to pension or proft-shar and other similar debts
ts the claim subject to offset? W other. specify_Credit Card
a No
(2) ves
a5 Last 4 digits of a it numbe! 9693
Chrysler Capital st 4 digits of account number __ $_9693
Nonprionty Creditor's Name 05/09/2016
Wh the debt incurred?
Po Box 961212 en was oo
Number Street As of the date you file, the claim is: Check ail that apply.
Forth Worth TX 76161
City State ZIP Cade {2 Contingent
C2 unliquidated
Who incurred the debt? Check one. C Disputed
a Debtor 1 only
CJ Debtor 2 onty Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only (2 student loans
(1) Atteast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
did not report as priority claims
i comm you
(2 Check if this claim is for a tunity debt QQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify Loan
4 No
CI ves
: Convergent Last 4 digits of accountnumber i
Nonpriority Creditor’s Name
Whe the debt incurred? OL03/17
800 Sw 39th St nes , —
Number _ Street As of the date you file, the claim is: Check all that apply.
Renton WA 98057
City State ZIP Code 2 Contingent
CJ unliquidated
Who incurred the debt? Check one. (2 Disputed
Debtor 1 only
0) Debtor 2 only Type of NONPRIORITY unsecured claim:
© Debtor 1 and Debtor 2 only (2 student ioans
Cl Atleast one of the debtors and anather a Obligations arising out of a separation tor di that
you did not report as priority claims

Official Form 106E/F

 

 

 

 

Cl) Check if this claim is for a community debt
Is the claim subject to offset?

4 no

Q) ves

(2 Debts to pension or profit-sharing plans, and other similar debts
bd Other. Specify Phone Bill - Sprint

 

Schedule E/F: Creditors Who Have Unsecured Claims

page __

of
 

Case 19-22793 Doc 1

Debtor 1 Mesfin Tadesse

First Name Middle Name Last Name

Filed 09/25/19 Page 27 of 58

Case number (# known),

Your NONPRIORITY Unsecured Claims -- Continuation Page

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and'so forth:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C) Check if this claim is for a community debt
Is the claim subject to offset?
No

Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

47
Enhanced Recovery Company Last 4 digits of account number = __ $117.
monly Credior’s When was the debt incurred? _12/2014
wi
Po Box 57547 *s
Number Steet As of the date you file, the claim is: Check all that apply.
Jacksonville FL 32241
Tay Stats ZiP Code C2 Contingent
unliquidated
Who incurred the debt? Check one. CO Disputed
4 Debtor 1 oniy
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only (2 student loans
CY At least one of the debtors and another (Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
() Check if this claim is for a community debt Q to pension or orofit-shar “and similar debts
Is the claim subject to offset? W other. Specty_Phone Bill - Tmobile
ZY No
LJ Yes
4.8 Last 4 digits of account number g 174
Ic System oO ee om OO,
Nonpriority Creditors Name
When was the debt incurred? 01/24/2018
Po Box 64328
Number _ Street As of the date you file, the claim is: Check ail that apply.
St Paul MT 55164
City State 2iP Code C3 Contingent
) uUntiquidated
Who incurred the debt? Check one. Q Disputed
4 Debtor 1 only
C] Debtor 2 onty Type of NONPRIORITY unsecured claim:
) Debtor 1 and Debtor 2 onty Ud Student loans
CI Atleast one of the debtors and another CJ Obiigations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims _
OQ debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A Other. Specify Medical
@ No
UI Yes
49 | 255
| M Last 4 digits ofaccount number s :
acys
Nonpriorty Creditor’s Name
Whe the incurred? 07/20/2006
Po Box 8218 n was debt incurre:
Number Street As of the date you file, the claim is: Check ail that apply.
Mason OH 45040 :
City State ZIP Code Q) Contingent
( Uniiquidated
Who incurred the debt? Check one. C visputed
4 Debtor 1 oniy
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 onty CQ Student loans
C1) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

{Debts to pension or profit-sharing plans, and other similar debts
W other. Specify Credit Card
 

Case 19-22793 Doc 1

Debtor 1 Mesfin Tadesse
First Name Middie Name Last Name

Filed 09/25/19 Page 28 of 58

Case number (i known),

 

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with.4.4, followed by 4.5, and so forth:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.10 :
Midland Funding, Lic Last 4 digits of account number 2 $1242
Nonpriority Creditors Name
Wh the debt incurred? _ 92/01/2016
2365 Northside Dr en was in
Number Street As of the date you file, the claim Is: Check all that apply.
San Diego CA 92108
City State ZIP Code (2 Contingent
2 unliquidated
Who incurred the debt? Check one. C2 bisputed
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 only (2 Student toans
Cd Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
C2} Check if this claim is for a community debt C2 Debts to pension or proft-shar “and other debts
Is the claim subject to offset? M2 other. Specify_Loan
a No
Cl ves
11
c 388
' Midland Funding, Llc Last 4 digits of accountnumber $
Nonpricsity Creditor's Name
. When was the debt Incurred? 10/28/2015
2365 Northside Dr
Se by cA nit8 As of the date you file, the claim is: Check all that apply.
San Diego
City State ZIP Code (2 Contingent
L} Untiquidated
Who incurred the debt? Check one. Q Disputed
a Debtor 1 only
OC Debtor 2 only Type of NONPRIORITY unsecured claim:
C2 Debtor 1 and Debtor 2 onty (2 Student loans
CI At least one of the debtors and another Q Obligations arising out of a separath ment or di that
. you did not report as priority claims
Ci Check if this claim Is for a community debt C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. specify_Loan
4 No
CI ves
14.12 $1232
Portfolio Recovery Last 4 digits ofaccount number
peony Gemners Nome When was the debt incurred? _ 9/16/15
ra
120 Corporate Blvd Ste 100 en was —
Number ——_ Street As of the date you file, the claim is: Check all that apply.
Norfolk VA 23502
City State ZIP Code (3 Contingent
unliquidated
Who incurred the debt? Check one. g Disputed

Debtor 1 only
(2 Debtor 2 only
(2 Debtor 1 and Debtor 2 onty
CJ At teast one of the debtors and another
O) Check if this claim is for a community debt

Is the claim subject to offset?

£4 no
CI Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of NONPRIORITY unsecured claim:

Q Student loans

(2 Objigations arising out of a separation agreement or divorce that
you did not report as priority claims.

(2 Debts to pension of profit-sharing plans, and other similar debts

WD other. Specity Credit Card

page 7_of 10.
 

Debtor 4 Mesfin

Case 19-22793 Doc1 Filed 09/25/19 Page 29 of 58

Tadesse Case number (it known),

 

First Name Middle Name Last Name

 

Your NONPRIORITY Unsecured Claims ~ Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recievable Management

Last 4 digits of account number

ee ee

 

 

 

° When was 04/20/2017
the debt incurred?
7206 Hull St, St 211 en neu ee
“amber Steet As of the date you file, the claim is: Check ail that apply.
Richmond VA 23226
City State ZIP Code (3 Contingent
(2 Untiquidated
Who incurred the debt? Check one. 2 Disputed

Debtor 1 only
CJ Debtor 2 only

L} Debtor 1 and Debtor 2 only
CQ Atieast one of the debtors and another

Type of NONPRIORITY unsecured claim:

(2 Student ioans
QO Obligations arising out of a separation agreement or divorce that

C) Check if this claim is for a com debt you did not report as priority claims

lor @ community (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify Medical - Patient First
4 No

Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

4.13 :
Portfolie Recovery Last 4 digits of account number ___ $2261
Nonpriority Creditors Name
the debt i 2 04/13/2015
120 Corporate Blvd Ste 100 When was meurred?
Number —_ Street As of the date you file, the claim is: Check all that apply.
Norfolk VA 23502
City State ZIP Code C2 contingent
2 unliquidated
Who incurred the debt? Check one. 2 Disputed
© Debtor 1 only
D Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only (2 student cans
Cl) Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
i
C) Check if this claim is for a community debt Q to ion or profit-shari "and other similar debts
Is the claim subject to offset? W other. Specity_Credit Card
Y No
Ql ves
a] Last 4 digits of t numbe 280 |
Recievable Management s 9 account number ___ _. __. §
Nonpriority Creditors Name 04/20/2017
When was the debt incurred?
7206 Hull St, St 211
Number Street As of the date you file, the claim Is: Check all that apply.
Richmond VA 23226
City State ZIP Code CI Contingent
() uUntiquidated
Who incurred the debt? Check one. (2 disputed
1 vebtor 1 only
C3 Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only (2 student loans
C1) Atleast one of the debtors and another (2 obligations arising out of a separation agreement or divorce that
is clat you did not report as priority claims
OF Cheek if this ts for a community debt OQ debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ( other. Specify Medical - Patient First
: a No
: 0 ves
14.15}

$278

page 8_ of 10°
Case 19-22793 Doc1 Filed 09/25/19 Page 30 of 58

Debtor 1 Mesfin Tadesse Case number (mown),
First Name Waddie Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. : ‘Total claim :
4.16)
Safe Home Security Last 4 digits of account number $ 1945
Nonpriority Creditors Name
Wh the debt incurred? _ 96/25/2009
1125 Middle St en wes meu
Number Street As of the date you file, the claim is: Check all that apply.
Middletown CT 06457
City State ZIP Code (2 contingent
(2 Unliquidated
Who incurred the debt? Check one. QO Disputed
4 Debtor 1 only
C} Debtor 2 onty Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 onty (2 student loans
1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
C2 check if this claim is for a community debt oe did not report as priority claims |
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mother. Specify Security
a No
C) ves
b.17] Last 4 digits of account number 497 !
Southwest Credit sta cig —— $a
Nonpriority Creditors Name
. When was the debt incurred? 4/25/2017
4120 International Pkwy
Number Street As of the date you file, the claim is: Check all that apply.
Carroliton TX 75007
City State ZiP Code C1 Contingent
Cl unliquidated
Who incurred the debt? Check one. QO Disputed
1 debtor 1 only
CJ debtor 2 only Type of NONPRIORITY unsecured claim:
QO Debtor 1 and Debtor 2 only C2 student loans
Cd Atleast one of the debtors and another O Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt a you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? (A other. Specify Cable Bill
1 No
U ves :
lal $497
Southwest Credit Last 4 digits of accountnumber
peony Geter Name incurred? _ 4/25/2017
When was the debt
4120 International Pkwy " neu
Number Steet As of the date you file, the claim is: Check all that apply.
Carrollton TX 75007
City State ZIP Code Contingent
unliquidated
Who incurred the debt? Check one. © bisputed
Debtor 1 only
£) Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only CO Student loans
(CI Atieast one of the debtors and another Q Obligations arising out of a seperation agreement or divorce that
: + . you did not report as priority claims
C) check if this claim is for a community debt oO to or profit-sharing and similar debts
Is the claim subject to offset? other. Specify_Cable Bill
A no
Q] ves

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page? of 10

 

 
 

Case 19-22793 Doc 1

Debtor 1 Mesfin Tadesse
First Name. Middle Name Last Name

Your NONPRIORITY Unsecured Claims — Continuation Page

Filed 09/25/19 Page 31 of 58

Case number (# irown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. - Total claim |
4.19 Last 4 digits of account number
Syncb/lord & Taylor dig a mu a eee ne ame $_286 :
Nonpriority Creditors Name
Wh the debt incurred? _12/9/2013
Po Box 965015 en was
Number Street As of the date you file, the claim is: Check all that apply.
Orlando FL 328%
City State 2iP Code Q Contingent
2 unliquidated
Who incurred the debt? Check one. 2 pisputea
a Debtor 7 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only (2 student cans
Cl At teast one of the debtors and another (1) Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims
Check if this claim is for a community debt CO debts to ion or profit ing and imilar debts
Is the claim subject to offset? (4 other. Specity_Credit Card
@ No
Yes
4.20]
Veri Last 4 digits ofaccountnumber g 462
erizon
Nonpriority Greditor's Name
. . When was the debt incurred? 06/05/2017
500 Technology Drive Suite 300
Number _ Street As of the date you file, the claim is: Check all that apply.
Weldon Spri oO
City Stats ZIP Cade Contingent
O) Unliquidated
Who incurred the debt? Check one. Q ois puted
4 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Debtor 1 and Debtor 2 only Student loans
(1) Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
CO Check i this claim is for a community debt CI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. specify Cable
a No
OQ) Yes
Last 4 digits of account number $
Nonpriority Creditor’s Name
When was the debt incurred?
Number Street As of the date you file, the claim is: Check ail that apply.
City State ZIP Code © Contingent
(2 unliquidated
Who incurred the debt? Check one. Qa Disputed

C2 Debtor 4 only

Q Debtor 2 only

(3 Debtor 1 and Debtor 2 only

(2 Atteast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

C2 No
C) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Type of NONPRIORITY unsecured claim:

(2 Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts

Cl other. Specity

page 10 of 10.
 

Case 19-22793 Doc1 Filed 09/25/19 Page 32 of 58

Debtor 1 Mesfin Tadesse Case number (# sown)
First Name Middle Name. Last Name

ise Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
- Total claims 6a. Domestic support obligations 6a. $0
from Part 6b. Taxes and certain other debts you owe the
government 6b. $0
6c. Claims for death or personal injury while you were
intoxicated 6c. $0
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. 4 $0
6e. Total. Add lines 6a through 6d. 6e. °
$
Total clair
Total claims 6f. Student loans 6f. $0
from Part 2” 6 Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $9
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. +s 33718
6j. Total, Add lines 6f through 6i. 6j.
$___ 33718

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of _
Case 19-22793 Doc1 Filed 09/25/19 Page 33 of 58

Fill in this information to identfy your casa:

Debtor Mesfin

First Name

 

Debtor 2
(Spouse If fiting) First Nama Middle Name Last Name

United States Bankruptcy Court for the: (Be \\ 1m Sicerict of MARYLAND

Case number (2 Check if this is an

amended filing

 

 

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 412/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
[I< No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
ICT Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

Name

 

Number Street

 

State ZIP Code

 

 

 

 

Name

 

Number Street

 

City creme nominee nme COO

     

2.3,

 

Name

 

Number Street

 

 

“coop Kelly State ZIP Code
24
a

 

 

Number Street

 

secant neonianesmenmeseersen se oN®,,.. AAP Code
25

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of LT
Case 19-22793 Doc1 Filed 09/25/19 Page 34 of 58

Fill in thus information to identify your case

Debtor1 Mesfin

First Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

a . on
United States Bankruptcy Court for the: (Sa Hh District of MARYLAND

Case number
(if known)

 

 

C) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are aiso liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Wd No
(3 Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

[2 No. Go to line 3.
C} Yes. Did your spouse, former spouse, or iegal equivalent live with you at the time?
1 No

(3 Yes. in which community state or territory did you jive? . Fil in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your cadebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column. 2: The creditor to whom you awe the debt
: Check all schedules that apply:
ane () Schedule D, line
(Q) Schedule E/F, fine
Number Street ( Schedule G, line
3.2
ane CQ} Schedule D, line
(2 Schedule E/F, line
Number Street () Schedule G, fine
CRY ee nee Se uaa aan Code
3.3 ;
NODS ) Schedule D, line
QO) Schedule E/F, line
Number Street CJ Schedule G, line
RY aang enone tirana Rr ces eal Code

Official Form 106H Schedule H: Your Codebtors page 1of_ |

 

 
 

Case 19-22793 Doc1 Filed 09/25/19 Page 35 of 58

Fill ia this information to identify your case:

Debtor1 _Mesfin
First Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: | Sa hi Gaia or MARYLAND

Case number Check if this is:
{if known)
C) An amended filing

C} A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061! MMT DDT YY

Schedule I: Your Income 412115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
Hf you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

 

 

 

Part 1: Describe Employment

1, Fill in your employment

 

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,
attach a separate page with ’ :
information about edaitional Employment status D employed (C2 Employed
employers. ha Not employed OQ Not employed
Include part-time, seasonal, or
self-employed work.
Occupation may include student Occupation
or homemaker, if it applies.
Employer's name
Employer's address
Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there?

Give Detaiis About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for alt employers for that person on the lines
below. if you need more space, attach a separate sheet to this form.

For Debtor 14 For Debtor 2: or

 

 

non-filing spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $0 $
_ 3. Estimate and list monthly overtime pay. 3. +30 +§
4. Calculate gross income. Add line 2 + line 3. 4.| $0 $

 

 

 

 

 

Official Form 1061 Schedule I: Your income page 4
 

Case 19-22793 Doc1 Filed 09/25/19 Page 36 of 58

 

 

 

 

 

41.

State all other regular contributions to the expenses that you list in Schedule J.

 

 

 

 

 

 

 

Debtor 4 Mesfin Tadesse Case number (# mown)
First Neme. Middie Name Last Name.
For Debtor1 For Debtor 2 or
ton-filing spouse _
Copy line 4 here.. >4 $0 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $0 $
5b. Mandatory contributions for retirement plans 5b. $0 $
5c. Voluntary contributions for retirement plans 5c. $0 $.
5d. Required repayments of retirement fund loans 5d. $0 $
5e. Insurance Se. $0 $
5f. Domestic support obligations 5 = 6 $
5g. Union dues 5g. $O 0 $
_ 5h. Other deductions. Specify: 0 5h. +$0 +¢$
_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g+5h. 6. $0 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $0 $
_ 8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $0 $
monthly net income. 8a.
8b. Interest and dividends Bb. $0 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $0 $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $0 $
8e. Social Security 8e. $0 $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: at $0 $
8g. Pension or retirement income 8g. $90 $
8h. Other monthly income. Specify: 8h. +$0 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9] $0 $
10. Calculate monthly income. Add line 7 + line 9. 0 + _
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. to.) $9 $ =

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

a No.

11.4% $0

12. 0
Combined
monthly income

 

RZ) Yes. Explain: [Hopefully get job.

 

Official Form 106!

Schedule {: Your income

page 2

 

 

 
 

Case 19-22793 Doc1 Filed 09/25/19 Page 37 of 58

Fill in this information to identify your case:

Mesfin
Debtor 1 raven Wiis Waa TaatName Check if this is:

 

 

Debtor 2 i
(Spouse, if filing) First Name Middle Name Last Name Q An amended filing

bh aot YLA (2 A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: Lf 1! pistrict of MARYLAND expenses as of the following date:

Case number MM 7 DDT YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as compiete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

Part 1: Describe Your Household

1. Is this a joint case?

 
 

bd No. Go to line 2.
J Yes. Does Debtor 2 live in a separate household?

'No
Mf Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? [CT No

Do not list Debtor 1 and
Debtor 2.

Dependent’s relationship to Dependent’s Does dependent live
Debtor { or Debtor 2 age with you?

 

 

 

Do not state the dependents’ Daughter 16
names. :

 

 

 

 

 

3. Do your expenses include wa No
expenses of peopie otherthan ==.
__ yourself and your dependents? [et Yes

 

ile Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have Included It on Schedule I: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Include first mortgage payments and 350

any rent for the ground or lot. 4. §

tf not included in line 4:

4a. Real estate taxes 4a. § 0

4b. Property, homeowner's, or renter’s insurance 4. § 0

4c. Home maintenance, repair, and upkeep expenses 4c. § 0

4d. Homeowner's association or condominium dues 446. § 0

Official Form 106J Schedule J: Your Expenses page 1
 

Debtor 4 Mesfin Tadesse Case number (known)
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans 5.
6. Utilities:
6a. Electricity, heat, natural gas 6a,
6b. Water, sewer, garbage collection 6b.
6c. Telephone, cell phone, internet, satellite, and cable services 6c.
6d. Other. Specify: 6d.
7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs 8.
9, Clothing, laundry, and dry cleaning 9.
10. Personal care products and services 10.
11. Medical and dental expenses 11.
12. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments. 42.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.
15. insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a.
15b. Health insurance 1b.
15c. Vehicle insurance 15c.
15d. Other insurance. Specify: 18d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a.
17>. Car payments for Vehicle 2 17b.
17c. Other. Specify: 17c.
17d. Other. Specify: 17d.
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 1061). 18.
19. Other payments you make to support others who do not live with you.
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule k Your Income.

Official Form 106J

Case 19-22793 Doc 1

 

 

 

 

 

 

 

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

Filed 09/25/19 Page 38 of 58

 

Your expenses

 

 

 

 

$90
$0
¢ 9
$0

 

 

 

 

 

 

 

 

page 2
Case 19-22793 Doc1 Filed 09/25/19 Page 39 of 58

 

 

Debtor 1 Mesfin Tadesse Case number (# krown)
First Name Middle Neme Last Name
21. Other. Specify: 21. +99

 

22. Calculate your monthly expenses.

|
22a. Add lines 4 through 21. 2a. g (1130
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ \

 

23. Calculate your monthly net income.

 

23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. $_0

23b. Copy your monthly expenses from line 22c above. 23b. —g 1130

23c. Subtract your monthly expenses from your monthly income. 1130
The result is your monthly net income. 236. $_-

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

bl No.

1 Yes. _ Explain here:

Official Form 106J Schedule J: Your Expenses page 3

 

 
Case 19-22793 Doc1 Filed 09/25/19 Page 40 of 58

 

 

 

 

 

 

 

Fill in this information to identify your case:
Debtor 4 Mesfin Tadesse
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of MARYLAND
Case number
(If known)
() Check if this is an
amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 4245

 

If two married people are filing together, both are equaily responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a:

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

(No

CO Yes. Name of person, . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penaity of perjury, | declare that ! have read the summary and schedules filed with this declaration and
that they are true and correct.

x Mop Torn x

 

 

Signature of Debtor 1 Signature of Debtor 2
Jr¥}2019
Date O4% Date
MM/ DD / YYYY MM/ DD? YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 

 
Case 19-22793 Doc1 Filed 09/25/19 Page 41 of 58

 

 

Fill in this information to identify your
Ais ro
Dettori  _Mesfin ais SEP 25 AM IO: 13
First Name

Debtor 2
(Spouse, if filing) Fist Name Middle Name Last Name

 

United States Bankruptcy Court for nels o { 4 ret of MARYLAND

 

Case number .
(if known) CQ) Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the tap of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

(C) Married

[Ra Not married

. 2. During the last 3 years, have you lived anywhere other than where you live now?

[I No

[CY Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1. Debtor 2: Dates Debtor 2
lived there lived there
C) same as Debtor 1 Q same as Debtor 1
From From
Number Street Number Sireet
To To
City State ZIP Gode City State ZIP Code
CJ same as Debtor 1 CQ Same as Debtor 4
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last & years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

| No

 

tinea Explain the Sources of Your Income

(CI Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

Official Form 107

Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 1
 

Case 19-22793 Doc1 Filed 09/25/19 Page 42 of 58

Debtor 4 Mesfin Tadesse Case number (inom)
First Name Miidie Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

Ld Yes. Fill in the details.

 

 

Sources. of Income Gross income Sources of Income Gross income
Check all that. apply. (before deductions and: -Check all that apply. (before deductions and
exclusions) exclusions)

From January 1 of current year until a wees. commissions, g¢ 24000 Og wages. commissions, $ 0
the date you filed for bankruptcy: USES, Ups rs uses, Ips

Q Operating a business QO Operating a business
For last calendar year: ef Wages, commissions, Q Wages, commissions,

. bonuses, tips g 15000 bonuses, tips g 9
(January 1 to December 31, ¥F2018 ) () Operating a business U2 Operating a business
For the calendar year before that: Cd wages, commissions, C) wages, commissions,
| bonuses, tips $ e bonuses, tips $ 0

(January 1 to December 31, G1» a Operating a business | QO Operating a business

§. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Exampies of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambiing and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in fine 4.

a No

oe | Yes. Fill in the details.

 

 

 

 

 

Sources:of Income Gross Income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions).
From January 1 of current year until. ———-—---------—_ $0 $0
the date you filed for bankruptcy: $ $
$
For jast calendar year: $0 $e
(January 1 to December 31,_ ) ~----_-_--__-__._ $
yvvy
§ $
For the calendar year before that: $0 $_0

 

(January 1 to December 31, )
YvYY

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-22793 Doc1 Filed 09/25/19 Page 43 of 58

Debtor 1 Mesfin Tadesse Case number (i known)
First Name Middte Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

 

fa) No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
(1 No. Go to fine 7.

(2 Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
(a No. Go to line 7.
fa Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $ Mortgage
Creditors Name / Q
CI car
Number Steet CQ credit card
(Loan repayment
Q Suppliers or vendors
Cay State ZiP Code C3 other
$ $ QO) mo
Creditors Name “esas
Cd car
niet ea QO credit card
Q Loan repayment
Q Suppliers or vendors
City State ZIP Code C1 other
$ $ C2 Mort
Creditors Name gage
OQ car
Number SS 0) credit card
Q Loan repayment
CQ} Suppliers or vendors
City Siate ZIP Code O other

 

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 3

‘
Case 19-22793 Doc1 Filed 09/25/19 Page 44 of 58

Debtor 1 Mesfin Tadesse Case number (i inown)
Frst Name Middie Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

IZ No

jo Yes. List all payments to an insider.

Dates of Total amount Amount you still) “Reason for this payment
payment pald owe

$ $

 

insider's Name

 

Number Street

 

 

City State = ZIP Code

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

_ 8. Within 4 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

[Mi No

C} Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
Payment paid “ _ Include creditor's name
insider's Name § s
Number Street
City State ZIP Code
$ $
Insider's Name
Number Street
City , State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

 
Case 19-22793 Doc1 Filed 09/25/19 Page 45 of 58

Debtor 4 Mesfin Tadesse
First Name Middle Name Last Name

Case number (known)

 

identify Legal Actions, Repossessions, and Foreclosures

_ 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

[kd No

(CT Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title ‘ConiName C) Pending
C2 on appeal

‘Number Street C Concluded
Case number '

City State ZIP Code
Casetiie , Court Name Q Pending

: C2 on appeal

‘Number Street Q Concluded
Case number :

‘City State “ZIP Code

» 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ali that apply and fill in the details below.

a No. Go to line 11.
[CO ves. Fill in the information below.

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
$
Creditors Name
Number Street Explain what happened
(J Property was repossessed.
(J Property was foreclosed.
Q Property was gamished.
City Stata ZIP Code (J Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditor’s Name
Explain what happened
(1 Property was repossessed.
Q Property was foreclosed.
= Sas SB Soa (2 Property was gamished.

Cl) Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-22793 Doc1 Filed 09/25/19 Page 46 of 58

Debtor 1 Mesfin Tadesse Case number (# known)
Frei Name Middie Name Tast Nama

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Kl No

C} Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
$
Number — Street
City State ZIP Code Last 4 digits of account number. XXXX-____.

_ 12, Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

ol No

U2 Yes

  

Sc uaue List Certain Gifts and Contributions

 

_ 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

 

Gifts with. a total value of more than $600 Describe the gifts Dates you gave Value
per person : the gifts

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

‘Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person =. a the gifte

 

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZiP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuats Filing for Bankruptcy page 6
Case 19-22793 Doc1 Filed 09/25/19 Page 47 of 58

Debtor 4 Mesfin Tadesse Case number (it known)
FirstName Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

[Vi No

‘Q) Yes. Fil in the details for each gift or contribution.

 

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
- $
Charity's Name
$
Number Street
City State ZIP Code

List Certain Losses

_ 15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

[kd No

[CT Yes. Fill in the details.
Describe the property you lost end Describe any insurance coverage for the loss Date of your Vande
to

how the loss occurred
include the amount that insurance has paid. List pending insurance
daims online 33.0f Schedule A/B: Property.

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

[i No

( Yes. Fill in the details.
Description and value of any property transferred Date psymentior.. Amount of payment

 

 

 

 

 

 

 

transfer was
Person Who Was Paid Ss eee ee a made
Number Street $.
$
City State ZIP Code
Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 ‘ Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-22793 Doc1 Filed 09/25/19 Page 48 of 58

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Mesfin Tadesse Case number (# known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made: . payment

Person Who Was Paid
$

Number Street
$

City State ZIP Code

Email or website address

 

Person Who Made the Payment, if Not You

47. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property te anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

[A No
(C] Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or. Amount-of payment
: transfer was
made
Person Who Was Paid :
Sm $
mber Street

$

City State ZIP Code

 

' 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
: transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
De not include gifts and transfers that you have already listed on this statement.
No
ICY Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City Stata ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

 
Case 19-22793 Doc1 Filed 09/25/19 Page 49 of 58

Debtor 4 Mesfin Tadesse Case number (it now)
First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

WE No

CD Yes. Fill in the details.

Description and value of the property transferred Date transfer
o ‘was. made

Name of trust

 

 

Tiees List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, ccoperatives, associations, and other financial institutions.

[ed No

(I Yes. Fill in the detaits.

Last:4 digits of account number. - Type of account or Date account was Last balance before
instrument closed, sold, moved, . . closing or transfer
or transferred

 

Name of Financial institution
KOOKX- CQ) checking $

 

Number Street C1 savings
Q Money market

) Brokerage
City State ZIP Code O onner

 

 

WON 0 checking _ $
QO Savings

 

Name of Financial Institution

 

Number Street Q Money market
Q Brokerage
Q other

 

 

City State ZIP Code

21. De you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
ry No
{CT Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
~CINo
Name of Financial institution wae Q] Yes
Number Street Namie Sie
City State _2P Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for individuais Filing for Bankruptcy page 9

 
 

Case 19-22793 Doc1 Filed 09/25/19 Page 50 of 58

Debtor 1 Mesfin Tadesse Case number (known)
First Nama Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
‘Ma No
(J Yes. Fill in the details.

 

 

Who eise has or had access to it? Describe the contents » Do you still
oe ces : have it?
: QI No
Name of Storage Facility Name Ol Yes
Number Street Number Street

 

City State ZIP Code

 

 

i thy State _ZIP Code

Part 9: Identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.

Ka: No

{CI ves. Fill in the details.

 

 

 

 

 

 

 

 

Where is the property? Describe the property — Value
Owner's Name $
Number Street
Number Street
ZIP Code
City State ZIP Code ony State P

 

G7 \ieuee Give Detalis About Environmental information

 

_ For the purpose of Part 10, the following definitions apply:

s Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

& Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

I No

C2) Yes. Fill in the details.

 

 

Governmental unit _ Environmental faw, Hf you know tt a : Date of notice
Name of site Governmental unit
Number Street Number Street

Clty State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
 

Case 19-22793 Doc1 Filed 09/25/19

Mesfin

First Name

Tadesse
Last Name

Debtor 1

 

Middie Name

_ 25.Have you notified any governmental unit of any release of hazardous material?

vj No
CD Yes. Fill in the details.

 

 

 

: Governmental-unit
i
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Environmental law; Ifyou know it

Page 51 of 58

+

(@ known),

Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

|
:
[i No
| C2 Yes. Fill in the detaits.
Court or agency Nature of the case _ of the
Case title. Q
Court Name Pending
OQ on appeal
Number Street 1) concluded
Case number City State ZIP Code
EGE Give Detalls About Your Business or Connections to Any Business

 

C2 Apartner In a partnership
C2 An officer, director, or managing executive of a corporation

C2) An owner of at least 5% of the voting or equity securities of a corporation

ia No. None of the above applies. Go to Part 12.
[CI Yes. Check ail that apply above and fill in the details below for each business.

 

 

 

 

 

 

 

 

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C2] Amember of a limited lability company (LLC) or limited liability partnership (LLP)

 

 

 

Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.
BIN: oe
_ Name of accountant or bookkeeper _/ Dates business existed
From To
Describe the nature of the business Employer identification number
Basiveus Name - Do not include Secial Security number or ITIN.
BIN: we
Name of accountant of bookkeeper Dates business existed
_ From To
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
 

ea

 

Case 19-22793 Doc1 Filed 09/25/19 Page 52 of 58

Debtor 1 Mesfin Tadesse Case number (i known),
First Name Middle Name Last Name

Employer identification number

Describe the nature of the business
ee oe : Do not include Social Security number or [TIN.

 

 

 

 

 

 

Business Name
EIN; eo
Number Street Name of accountant or bookkeeper Dates business existed
- From To
City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

[MNo

(2 ves. Fill in the details below.

Date issued

 

Name MM /OD/YYYY

 

 

 

Timers Sign Below

 

 

Ihave read the answers on this Statement of Financial Affairs and any attachments, and | declare under penaity of perjury that the
answers are true and correct. | understand that making a false statement, conceaiing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18. U.S.C. §§ 152, 1341, 1519, and 3571.

 

Signature of Debtor 1 Signature of Debtor 2

oate O1NUY) 2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
fy No
C) Yes

you pay or agree to pay someone who is not an attomey to help you fill out bankruptcy forms?
No

(2 Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Farm 119).

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
 

Case 19-22793 Doc1 Filed 09/25/19 Page 53 of 58

FB 201A (Form 201A) (11/12)

UNITED STATES BANKRUPTCY COURT

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE
In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services, (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a joint
case must complete the briefing.

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny

 
 

 

Case 19-22793 Doc1 Filed 09/25/19 Page 54 of 58

Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if. creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain doliar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect.

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations, certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorney General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for filing them are listed on Form B200, which is posted at

http:/Avww.uscourts.gov/bkforms/bankruptcy forms. htmi#procedure.

 
Case 19-22793 Doc1 Filed 09/25/19 Page 55 of 58

United States Bankruptcy Court
Wea Wimoe _ District Of MARYLAND

INRE. Tadesse, Mesfin

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true

and correct to the best of my/our knowledge and that it corresponds to the creditors listed

 

 

in my/our schedules.
—
pate: OF 24/2219 Med (dae
Debtor
Joint Debtor

  

#AISEP 25 AN IO: 10

 
Case 19-22793 Doc1 Filed 09/25/19 Page 56 of 58

Afni
Po Box 3097
Bloomington IL 61702

American Express
Po Box 981537
El Paso TX 79998

Bank Of America
Po Box 982238
El Paso TX 79998

Capital One
Po Box 30281
Salt Lake City UT 84130

Chrysler Capital
Po Box 961212
Forth Worth TX 76161

Convergent
800 Sw 39th St
Renton WA 98057

Enhanced Recovery Company
Po Box 57547
Jacksonville FL 32241

Ic System
Po Box 64328
St Paul MT 55164

 
Case 19-22793 Doc1 Filed 09/25/19 Page 57 of 58

Macys
Po Box 8218
Mason OH 45040

Midland Funding, Lle
2365 Northside Dr
San Diego CA 92108

Midland Funding, Llc
2365 Northside Dr
San Diego CA 92108

Portfolio Recovery
120 Corporate Blvd Ste 100
Norfolk VA 23502

Portfolio Recovery
120 Corporate Blvd Ste 100
Norfolk VA 23502

Recievable Management
7206 Hull St, St 211
Richmond VA 23226

Recievable Management
7206 Hull St, St 211
Richmond VA 23226

Safe Home Security
1125 Middle St
Middletown CT 06457

 
Case 19-22793 Doc1 Filed 09/25/19 Page 58 of 58

Southwest Credit
4120 International Pkwy
Carrollton TX 75007

Southwest Credit
4120 International Pkwy
Carrollton TX 75007

Syncb/lord & Taylor
Po Box 965015
Orlando FL 32896

Verizon
500 Technology Drive Suite 300
Weldon Springs MO 63304

 
